DETAILED ACTION
Status of Claims
	Claims 1-8, 10-11, 13, 15 and 17-26 are pending.
	Claims 1-6 and 17-23 are withdrawn from consideration. 
	Claims 9, 12, 14 and 16 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection of claim 16 under 35 U.S.C. 112b are withdrawn in view of Applicant cancelling claim 16.
	All other previous grounds of rejection stand. 
	New grounds of rejection under 35 U.S.C. 112b are necessitated by amendment. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 24, claim 24 has been amended to recite “a reclaimable material” (page 4), however, the claim additionally states “made of reclaimable wax” (page 5).  It is unclear if the reclaimable material is wax or not based on the inconsistent claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al. (US 5,516,411) in view of Goto et al. (JP 2014-219048). 
Regarding claim 7, Kotowski discloses an electroforming system, wherein metal ions are deposited on a cathode and removed therefrom (Col. 1 lines 27-31, Col. 2 lines 15-20 = an electroforming system for forming a component with an electroforming process), the system comprising:
A vessel or tank (1) including a processing liquid and an anode (4) (Col. 2 lines 59-66 = an electrodeposition bath including an electrolytic fluid and an anode provided within a bath tank);
A cathode roller or drum (3) made of a plastic which is electrically conductive (Col. 2 lines 27-31 = a mandrel, made of reclaimable material, provided in the electrolytic fluid within the bath tank; a plastic is considered a reclaimable material; additionally Kotowski discloses the roller or drum formed of aluminum, a valve metal, an alloy based on aluminum or a valve metal, a plastic or an electrically conductive ceramic; the instant specification identifies wax, plastic, polymer foams, metals or deformable materials as reclaimable materials; Col. 2 lines 27-34); 

A set of connecting lines (18, 29, 30) connected with the drum (3) at the inlet and outlet for providing and removing the coolant which traverses the bath (Col. 4 lines 55-65 = a set of coolant tubes passing through the electrodeposition bath and fluidly coupled to the cooling channel at the inlet and the outlet, the set of coolant tubes configured to provide a coolant to the cooling core and to remove the coolant from the core to actively cool the mandrel during use of the electroforming system). 
Kotowski differs from the claimed invention in that Kotowski discloses that the drum is made of an electrically conductive ceramic, metal, plastic, etc. to provide the mandrel and cathode.  Kotowski does not disclose a separate coating to render the mandrel conductive to provide the cathode. 
In the same or similar field of electroplating drums, Goto discloses that a rotating drum may comprise multiple layers on a plastic (1) mandrel coated with a conductive layer (2) and plating layers (3 and 4).  Goto discloses that the plating roller may be manufactured at a low cost while securing the rigidity in relation to the metal plating roller and provide corrosion resistance, abrasion resistance, light weight and durability (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the electrically conductive plastic (or metal, alloy, plastic) of Kotowski with the plastic drum coated with coated metal layers of Goto because 
Regarding claim 10, Kotowski discloses wherein the connection lines (29, 30) are connected to a heat exchanger-cooler or radiator (31) (Figure 3, Col. 4 lines 56-65).
Regarding claim 11, Kotowski discloses wherein the connecting lines form a closed loop (17, 19, 29 and 30) (Figure 3, Col. 4 lines 55-65).   
Regarding claim 13, making the connection lines (18, 29, 30) of Kotowski removable is an obvious engineering design in order to perform routine maintenance (MPEP § 2144.04 V C). 
Claims 8 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al. (US 5,516,411), in view of Goto et al. (JP 2014-219048) and in further view of Ruan et al. (US 2014/0272458).
Regarding claim 8, Kotowski and Goto disclose the claimed invention as applied above.  The combination does not disclose wherein the reclaimable material forming the mandrel is a wax material.
In the same or similar field of electroforming with a mandrel, Ruan discloses that a mandrel may be formed of a conductive wax or polymer [0118].  Before the effective filing date of the claimed invention, it would have been obvious to simply substitute the drum or roller of Kotowski and Goto with the conductive wax of Ruan for producing the same or similar predictable result of forming a conductive mandrel as a cathode for electroforming.  
Regarding claim 24, Kotowski, Goto and Ruan disclose the claimed invention as applied above.  The phrase “wherein actively cooling the mandrel…” is directed towards the manner of 
Regarding claims 25-26, the instant claims are directed towards the manner of operating the claimed structure (i.e. applied temperature).  The manner of operating a device does not differentiate apparatus claims from the prior art (MPEP § 2114 II). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al. (US 5,516,411), in view of Goto et al. (JP 2014-219048) and in further view of Baburek (EP 49192).
Regarding claim 15, Kotowski and Goto disclose the claimed invention as applied above.  Kotowski discloses the coolant as water (Col. 4 lines 55-59).  The combination does not disclose the coolant as an electrolytic fluid solution. 
In the field of electrochemical systems, Baburek discloses that a cooling fluid may comprise either water or advantageously an electrolyte [0002], [0010] to cool the electrochemical system.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising an electrolyte or electrolytic fluid solution as the coolant because Baburek teaches that electrolyte may advantageously provide a coolant to avoid the drawbacks of using water such as leakage and pressure limits [0003].  



Response to Arguments
Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive. The argument on page 7 states that Kotowski fails to teach the claimed mandrel.  The Examiner respectfully disagrees with this analysis.  The remarks acknowledge that Kotowski discloses a drum formed of aluminum, valve metal, an alloy thereof, a plastic or an electrically conductive ceramic. The instant specification identifies the same materials as reclaimable materials [0017].  The drum of Kotowski acts as a mandrel since material is formed on the drum and is removed.  Further, the removal of material from the mandrel is not required.  The claimed mandrel does not require further structure beyond an object that material is formed upon.  A mandrel may be defined as an object such as a rod which metal or other materials is forged or shaped.  The argument further states that if the cathode of Kotowski is made of plastic material, then it will become a part of the formed component, and cannot be reclaimable as the Examiner states.  The Examiner respectfully disagrees with this analysis. Kotowski indicates that the material deposited is removed (Col. 2 lines 15-20).  There is no indication or evidence to show that the plastic of Kotowski would not be reclaimable.  Moreover, the claims are directed towards a system and not limited by the method of operating the claimed system.
On page 7 the argument states that the connecting lines (29, 30) of Kotowski are exterior of the bath and therefore do not disclose a set of coolant tubes passing through the electrodeposition bath.  The Examiner respectfully disagrees with this analysis.  The claimed “through” does not require the extent of submersion.  “Through” may indicate traversing, by way of, one end to another, over the whole surface, etc.  The instant claims do not indicate that the bath is equivalent to the tank.  The instant claims state “an electrodeposition bath including an electrolytic fluid and an anode…”. Furthermore, Kotowski’s cooling medium tubing is also 
On pages 7-8 the argument states that the Examiner has misinterpreted Kotowski to have a reclaimable mandrel without a conductive coating and that Kotowski’s teaching of at least a surface of the cathode roller made of aluminum indicates that Kotowski teaches a coating.  The Examiner respectfully disagrees with this analysis.  The teaching of Kotowski having at least a surface of the cathode roller is made of aluminum does not necessarily indicate that the aluminum is a coating.  The cited reference Goto therefore was combined with the teachings of Kotowski to clearly indicate that a drum or roller may be formed of plastic for example with a conductive coating thereon.  The argument further states that the cited prior art does not disclose the claimed mandrel made of a reclaimable material.  It is unclear what structure of a mandrel is missing from the cited prior art.  A mandrel is an object in which metal or other material is formed thereon.  The drum or roller of Kotowski is deposited with metal.  Furthermore, the metal of Kotowski is removed.  Regarding the reclaimable material, as stated above, the instant specification states that any one of wax, plastic, polymer foam, metal or deformable material may be the reclaimable material [0017].  Kotowski teaches the same materials.  It is therefore unclear how Kotowski does not disclose the claimed mandrel.  In regards to the combination of Kotowski and Goto, the drum or roller of Kotowski is simply substituted for the drum or roller of Goto to produce the same or similar predictable result.  In response to the remarks stating that the substitution is only the surface of Goto, Goto’s drum or roller is also inclusive of plastic with a conductive coating.  The substitution is optionally inclusive of the plastic drum or roller and the conductive coating. 
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795